Fourth Court of Appeals
                                San Antonio, Texas
                                      April 22, 2019

                                   No. 04-18-00509-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

            HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                 Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
      The Verified Motion Requesting Permission for Kalpana Srinivasan to participate Pro
Hac Vice is hereby GRANTED.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court